Citation Nr: 1718053	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-11 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 30 percent for a migraine headache disability.

4.  Entitlement to a compensable rating for left upper flank scars.

5.  Entitlement to a compensable rating for left thumb scars.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1953 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In connection with this appeal, the Veteran testified at a hearing before a decision review officer (DRO) in September 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1976 rating decision, the Veteran's claim for service connection for an acquired psychiatric disorder was denied as the evidence failed to that his acquired psychiatric disorder was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the March 1976 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's migraine headache disability has been productive of severe economic inadaptability.

4.  The Veteran's left upper flank and left thumb scars do not result in any limitation of function; they are not objectively deep, painful, or unstable.


CONCLUSIONS OF LAW

1.  The March 1976 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).

2.  New and material evidence has been received since the March 1976 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for a 50 percent rating for a migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

4.  The criteria for a compensable disability rating for left upper flank scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 5107); 38 C.F.R. §§ 4.118, Diagnostic Code 7805 (2016).

5.  The criteria for a compensable disability rating for left thumb scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 5107); 38 C.F.R. §§ 4.118, Diagnostic Code 7805 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has not alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  The Veteran testified at a hearing before a DRO.  Additionally, he was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was denied in March 1976.  The Veteran did not appeal the March 1976 rating decision, nor did he submit any new and material evidence within a year of the March 1976 rating decision.  See 38 C.F.R. §3.156(b).  The March 1976 rating decision thereby became final.

At the time of the March 1976 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the March 1976 rating decision includes private medical evidence reporting that the Veteran was treated for an acquired psychiatric disorder from 1977 to 2005.  Moreover, since the final denial of his psychiatric claim, the Veteran has been service connected a migraine headache disability, and the evidence of record at least suggests that the Veteran's acquired psychiatric disorder may have been caused by his headache disorder.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine Headache Disability

The Veteran filed his increased rating claim in March 2012, which was denied by the December 2012 rating decision.  The Veteran asserts that his migraine headache disability has increased in severity.  At the September 2016 DRO hearing, he testified that he has prostrating headaches about 12 times per month that required him to lock himself in his room.

The Veteran's migraine headache disability is evaluated under Diagnostic Code 8100.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent is warranted for migraine headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran was afforded a VA examination in September 2012.  The examiner indicated that the Veteran had pulsating or throbbing head pain, pain on both sides of the head, and dizzy spells.  The examiner indicated that the Veteran's non-headache symptoms associated with his migraine headaches were nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The examiner indicated that the Veteran had prostrating migraine headache attacks more frequently than once per month.  The examiner indicated that the Veteran had very frequently prostrating and prolonged attacks of migraine headache pain.  The examiner indicated that when the Veteran was having headaches that he was unable to perform any activity.

The Veteran was afforded a VA examination in October 2016.  The examiner indicated that the Veteran had pulsating or throbbing head pain, pain on both sides of the head, and dizzy spells.  The examiner indicated that the Veteran's non-headache symptoms associated with his migraine headaches were nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The examiner indicated that the Veteran had prostrating migraine headache attacks more frequently than once per month.  The examiner indicated that the Veteran had very frequently prostrating and prolonged attacks of migraine headache pain.  The examiner indicated that when the Veteran was having headaches that he was unable to perform any activity; however, the examiner indicated that while the Veteran had very prostrating and prolonged attacks of migraine/non-migraine pain, his migraine headaches did not produce severe economic inadaptability.  However, the examiner provided no explanation for this determination.

At a TBI examination in December 2016, the examiner noted that the Veteran's severe headaches impaired him from doing work.

Such a statement compels the conclusion that the headaches are causing severe economic inadaptability.   

As such, a 50 percent rating is granted.

It is noted that the 50 percent rating is the highest schedular rating permitted for headaches.  The record does not suggest, nor has the Veteran argued, that he has experienced symptoms as a result of his headaches that have not been covered by the schedular rating that has been assigned.  To the extent that any symptoms were not explicitly enumerated in the schedular rating criteria, the fact remains that the Board considered all of the Veteran's headache symptomatology in determining that the headaches caused severe economic inadaptability, a term that is not defined in the VA regulations, but which necessarily requires consideration of all of the Veteran's headache symptomatology.  As such, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service connected headache disability.  While the examiner suggested that the Veteran's headaches impaired his ability to work, the examiner stopped short of suggesting that the Veteran's headaches preclude him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that Rice is inapplicable. 

Scars

The Veteran filed his increased rating claims in March 2012, which were denied by the December 2012 rating decision.  The Veteran asserts that his scars have increased in severity.  At the September 2016 DRO hearing, he testified that he has no strength in his left hand.

Under Diagnostic Code 7805, other scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, or evaluated any disabling effects not considered under an appropriate diagnostic code.

Alternatively, a compensable rating may be assigned under several other Diagnostic Codes.  For scars that do not affect the head, face or neck, a 10 percent rating may be assigned if a scar is deep and nonlinear and covers an area of at least 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage) (38 C.F.R. § 4.118, Diagnostic Code 7801); 2) superficial (meaning that it is not associated with underlying soft tissue damage) and nonlinear and covers an area of at least 144 square inches (929 sq. cm), (38 C.F.R. § 4.118, Diagnostic Code 7802); or 3) one or two scars that are unstable or painful (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar) (38 C.F.R. § 4.118, Diagnostic Code 7804).

In September 2012, the Veteran was afforded a VA examination.  He denied experiencing any left thumb scar flare-ups that impacted the function of his hand.  On examination, he had no limitation of motion, evidence of painful motion, or evidence of functional loss of the left hand and retained normal 5/5 strength.  His scars of the flank and thumb were found to be neither painful nor unstable and did not cover an area greater than 39 square centimeters.  The examiner indicated that the Veteran's scars did not affect his ability to work.

In October 2016, the Veteran was afforded a second VA examination.  The Veteran did not report any additional scar symptoms or complaints since the September 2012 VA examination.  His scars were not painful or unstable and did not cover an area greater than 39 square centimeters.

The Veteran's treatment records do not document any complaints or treatment for his scars.  Thus, the Veteran's medical records do not document any deep scars, unstable scars, or painful scars.

The Board is sympathetic to the concerns that have been voiced.  However, the medical evidence of record contains no evidence showing that his scars result in findings that would warrant the assignment of a compensable schedular rating.  

As such, the criteria for a compensable rating for the Veteran's scars of the left upper flank and left thumb have not been met, and the Veteran's claims are denied.

Extraschedular Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board with regard to the Veteran's scar.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  

A 50 percent rating for a migraine headache disability is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for left upper flank scars is denied.

A compensable rating for left thumb scars is denied.


REMAND

As discussed above, originally the Veteran filed a service-connection claim for an acquired psychiatric disorder in November 1975, which was denied by the March 1976 rating decision that found that his acquired psychiatric disorder was secondary to his now service-connected migraine headache disability and due to unemployment.

Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  See 38 C.F.R. §3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

As the Veteran is now service-connected for a migraine headache disability, a new VA examination is needed to determine if the Veteran's current acquired psychiatric disorder is secondary to or aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for examination for his acquired psychiatric disorder.  The examiner is asked to answer the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by a service-connected disability?  Why or why not

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected disabilities.  Why or why not?

If aggravation is found, the examiners should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinion on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

2. Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


